Citation Nr: 1307180	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for mononucleosis with Burkitt's lymphoma and Epstein Barr virus.

2.  Entitlement to service connection for a liver disorder as secondary to mononucleosis with Burkitt's lymphoma and Epstein Barr virus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to May 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran subsequently testified before the undersigned at a December 2009 video-conference hearing.  The hearing transcript is of record.  

In May 2011, the Board referred the claim to a specialist affiliated with the Veterans Health Administration (VHA) for an opinion.  Unfortunately, both the resulting August 2011, opinion and the June 2012 addendum thereto were inadequate because the oncologist providing the opinion was not provided with the Veteran's service treatment records to review prior to rendering his opinion.  Accordingly, in December 2012, the Board again referred the claim to a specialist affiliated with the VHA for an additional opinion.  That opinion was received in February 2013, and the opinion is sufficient on which to base a decision at this time.  A copy has not been provided to the Veteran or her representative.  However, given that the outcome of this decision is favorable to her, there is no prejudice.

While the Veteran's claim on appeal has been developed on appeal as entitlement to service connection for mononucleosis with Burkitt's lymphoma and Epstein Barr virus, and enlarged liver, as a result of the VHA opinion noted above, the Board has determined that remand is now appropriate for an examination and opinion as to whether service connection is warranted for any current disorder of the liver as secondary to the newly service-connected mononucleosis with Burkitt's lymphoma and Epstein Barr virus.  Consequently, the Board has separately identified this issue on the title page of this decision.  

The issue of entitlement to service connection for a liver disorder as secondary to mononucleosis with Burkitt's lymphoma and Epstein Barr virus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diagnosed mononucleosis with Burkitt's lymphoma and Epstein Barr virus is etiologically related to her active service.


CONCLUSION OF LAW

Mononucleosis with Burkitt's lymphoma and Epstein Barr virus was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim seeking disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Analysis

The Veteran asserts that service connection for chronic mononucleosis residuals to include Burkitt's lymphoma, Epstein-Barr virus (EBV), and an enlarged liver is warranted.  Specifically, the Veteran asserts that she developed mononucleosis in service, but was not properly tested for it.  She contends that she should have been re-tested one week after the initial test.  She submitted an article on the "monospot test", which noted that it could take a while for antibodies to develop after one is infected and that even if the first monospot test is negative, the test might need to be repeated one to two weeks after the symptoms first developed.  The Veteran contends that she developed mononucleosis as a result of the EBV, which also caused her to later develop Burkitt's lymphoma.  She further mentioned that her OBGYN doctor told her during the time of her pregnancy in service in January 1979 that she had an enlarged liver.  She submitted internet articles showing that Burkitt's lymphoma is closely associated with the EBV, which is the main cause of infectious mononucleosis.  She has also referred to articles mentioning that the EBV can be latent for a number of years.

Service treatment records show that the Veteran developed malaise in January 1977 and was given a monospot test, which was negative.  In July 1977, the Veteran indicated that she had been sleeping excessively for three weeks.  She was given another monospot test, which was negative.  She continued to suffer from upper respiratory infections from June 1978 to March 1979.  She has submitted a letter from her brother, who recalled the Veteran was battling some sort of cold, cough, or flu during her time in the service.

After service, the Veteran was treated for an upper respiratory infection in October 1981.  She reported on a March 1982 treatment record that she had never had a breast lump that was checked by a Doctor, but it appears that she had originally circled, "yes."  More recent VA treatment records dated in 2003 and 2005 show treatment for upper respiratory infection.  In January 2005, she reported that she felt extremely tired with any exertion.  She reported again in June 2005 that her energy was low.  In August 2006, the Veteran was seen at a VA hospital with complaints of a lump on her left breast, which she reported she had noticed two days prior.  A mammogram the previous year reportedly had not shown any lump.  She was later diagnosed in October 2006, with Stage III Burkitt's High-Grade non Hodgkin's lymphoma, with diffuse left breast involvement and generalized nodes.  She continued to receive treatment through 2009, at which time the Burkitt's lymphoma was reported as being in remission.

Her treating VA physician, Dr. MacKintosh, submitted a statement in January 2009 to the effect that, in general, the virus associated with lymphoma might occur many years after the original viral infection, with virus latency or incomplete malignant transformation in lymphoid tissues presumably responsible for the later development of clinical lymphoma (Burkitt's or Hodgkin's).  At that time, they had archival tissue from the Veteran's breast biopsy, which might be studied by gene-probe methodology for EBV DNA or for the breakpoint in the 8:14 translocation to assess the role of the Epstein Barr virus in the more recent development of lymphoma, and thus to further assess the claim of service connection in relation to the 1975 mononucleosis episode.  An addendum to this report notes, however, that examination of the tissue block from the core biopsy performed in 2006 showed that there was no residual tissue available for cytogenic analysis.

The Veteran later testified at a Board hearing in December 2009 that her treating nurse, Christine Nicks, and Dr. Fontelonga had related her Burkitt's lymphoma to her military service on their initial examination for Burkitt's lymphoma.  These opinions do not appear in the record.

As noted above, the Board requested an opinion from a VHA specialist in May 2011.  An opinion was received in August 2011, and the examiner concluded that it is at least as likely as not that the Veteran had infectious mononucleosis during service between July 1975 and May 1979.  The examiner also opined that as the current academic thought is that BL is closely related to EBV, the Veteran's Burkitt's lymphoma is at least as likely as not related to her EBV/mononucleosis that was contracted during service.  However, the Board found the August 2011 opinion inadequate because the VA oncologist providing the opinion was not provided with the Veteran's service treatment records to review prior to rendering his opinion.  In fact, in a June 2012 addendum, the VA oncologist noted that his opinion would change if the Veteran's reports made during her examination were not verified in the service treatment records.  The oncologist specifically stated that the Veteran's service treatment records "could be very revealing for proving or disproving a link [between] the patient's claim of mononucleosis and her subsequent Burkitt's lymphoma.  

Accordingly, the Board requested another VHA opinion in December 2012, and that opinion was received in February 2013.  A thorough review of the file was conducted.  The specialist noted that the Veteran's first mention of complaints possibly related to an upper respiratory infection and/or mononucleosis (IM) is dated in August 1975, when the Veteran complained of nonproductive cough (unknown duration) and nausea for 1 day.  The impression at that time was sinusitis with supportive treatments recommended, including chloraseptic spray, Actifed, and light duty for 2 days.  She was seen again in March 1976, for complaints of a cough, headache, and lightness or tightness in her upper chest and throat.  She again received supportive treatment, including Sudafed, ASA and fluids, salt water gargles, 24-hour bed rest, and was seen the next day and cleared to go back to regular duty.  In July 1976, she was seen for drainage out of her left ear, and diagnosed with external otitis and treated with Cortisporin.  In August 1976, she complained of a nonproductive cough for 4 days, with headache.  She was diagnosed with a head cold and given Tylenol, Sudafed and fluids.  Her only available complete blood cell count (CBC) was in August 1976, after inhalation of toxic fumes, which made her nauseous and develop a headache.  Total white blood cell count (WBC) was in normal range, as was her lymphocyte count.  Liver tests were also in normal range.  December 1976 notes reflect that there was no cough or upper respiratory infection (URI) symptoms on review of systems (ROS).  In January 1977, she was seen for malaise and "post cervical adenopathy" along with back ache for 1 month.  She was noted to be afebrile.  There was no mention of pharyngitis and no examination was documented.  A monospot test was negative.  Urinalysis was unremarkable.  She was seen the next day and the overall diagnosis was felt to be lumbosacral strain.  Pregnancy test was also done, and was negative.  Later, in January 1977, she was seen for persistent low back pain, for which she was subsequently referred to a chiropractor and orthopedics.  There was no further mention of malaise or adenopathy.  In July 1977, she complained of rhinorrhea and nonproductive cough and sleeping excessively for three weeks.  She was noted to be afebrile.  The presumptive diagnosis was a viral syndrome.  Monospot test was negative.  She was given supportive treatments with Robitussin, Sudafed, rest, and humidifier use.  In June 1978, she complained of a sore throat and congestion and cough for one day.  On examination, she was noted to be afebrile, and to have mild erythema in the throat.  There was no mention of adenopathy.  She was diagnosed with a mild upper respiratory infection and treated supportively.  In October 1978, the Veteran was seen for a cough, sore throat, sneezing, and fever for 1 day.  On throat examination, there was slight erythema, and nodes with tenderness to palpable left maxillary nodes.  She was again treated supportively, with salt water gargles, ASA, as needed.  In January 1979, she was seen for a cough for three days, occasionally productive of white or yellowish phlegm.  The Veteran also reported a sore throat from coughing and she was a febrile.  Her throat was slightly red on examination, but no appreciable lymphadenopathy anteriorly.  She was treated with Robitussin, Tylenol, and bed rest, for a possible viral syndrome.  Additional workup revealed a positive pregnancy test and she was given prenatal care.  In March 1979, she presented with a cough productive of clear, colorless secretions, sinus congestion, and sore throat.  She was treated for an upper respiratory infection with Robitussin, Dimetapp and fluids.

The specialist noted that there was no documentation of a positive monospot test during the Veteran's active service.  However, she noted that while a positive monospot test would indicate a likely EBV infection acquired during the Veteran's active service, a negative monospot test (she had two: January 1977 and July 1977) does not automatically exclude the diagnosis in the setting of strong clinical suspicion.  Indeed, she noted that a negative monospot test has a 14 percent chance of falsely excluding the diagnosis of an active EBV infection.  

The specialist noted further that fever, pharyngitis, lymphadenopathy, fatigue, and atypical lymphocytosis characterize classic IM, but not all need to be manifested.  In fact, she noted that most cases of IM are caused by EBV, although CMV and HIV are in the differential and not easy to distinguish clinically.  The Veteran had at least two classic symptoms concerning for IM (lymphadenopathy and fatigue) in January 1977.  However, there was no blood testing or examination of her throat during the times the monospot tests were ordered that could possibly have led to more signs characteristic of IM, e.g. pharyngitis, atypical lymphocytosis.  The specialist noted further that in the case of strong clinical suspicion, but a negative monospot test, the test can be repeated as it may be negative early in the course of infection.  If the symptoms are persistent, as was possibly the case with the Veteran, EBV-specific serologies may be ordered.  It does not appear that either of these options were performed for the Veteran, and it is not documented in the notes whether the clinicians who ordered the monospot tests in January and July of 1977, when the Veteran had persistent fatigue, had a strong clinical suspicion for IM or not.  There was also no testing for CMV or HIV, which is on the differential.  The specialist also noted that the differential for sore throat and cough, symptoms the Veteran had on a recurrent basis, include viral causes, for which she was treated empirically, and strep throat, for which there was no evidence of testing.  

Based on the aforementioned information, the specialist concluded that it is possible that mononucleosis and/or EBV virus manifested during the Veteran's active service, although it is not conclusive.  The Board notes that the examiner was not required to state with certainty whether mononucleosis and/or EBV manifested during the Veteran's active service; the standard of proof here (as in any claim of service connection) is "at least as likely as not", i.e., a 50 percent or better probability.  However, the Board finds that in the context of this opinion, her reference to the relationship as "not conclusive" can reasonably be interpreted to mean that while she does not find it to be 100 percent true, it is at least a 50 percent or greater likelihood that it is true.  

The specialist noted further that the Veteran most likely has the sporadic form of Burkitt's lymphoma, which is the form found in the United States and Western Europe.  This sporadic form can be associated with EBV in 30 percent of cases.  The specialist also noted that the Veteran did not have testing for EBV, due to lack of tissue remaining from her original biopsy to help confirm this, but she opined that since current academic thought is that EBV is closely associated with Burkitt's lymphoma, the Veteran's Burkitt's lymphoma is at least as likely as not related to her possible EBV/mononucleosis manifesting during service.  

The February 2013 VHA opinion is the most probative opinion of record.  The opinion was offered by a VA MD in the Comprehensive Cancer Center, someone who is eminently qualified to give it, and was based on a thorough review of the claims file and accompanied by an explanation of the rationale for the opinion.  It is also consistent with the other medical opinions of record, and the textual evidence submitted by the Veteran. 

Resolving reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record supports a finding that the Veteran's Burkitt's lymphoma was caused by mononucleosis and/or EBV during service.  Accordingly, the Board concludes that service connection for mononucleosis with Burkitt's lymphoma and Epstein Barr virus is warranted.




ORDER

Entitlement to service connection for mononucleosis with Burkitt's lymphoma and Epstein Barr virus is granted.


REMAND

As was noted previously, the Veteran's claim on appeal has been developed on appeal as entitlement to service connection for mononucleosis with Burkitt's lymphoma and Epstein Barr virus, and enlarged liver.  However, the record is currently unclear as to whether the Veteran currently has any liver disorder that could have been caused or aggravated by her now service-connected mononucleosis with Burkitt's lymphoma and Epstein Barr virus.  

Consequently, the Board has separately identified the remaining issue on appeal as entitlement to service connection for a liver disorder as secondary to mononucleosis with Burkitt's lymphoma and Epstein Barr virus, and will now remand this issue for an examination and opinion as to whether the Veteran has a current liver disorder that has been caused or aggravated by her newly service-connected mononucleosis with Burkitt's lymphoma and Epstein Barr virus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination by an appropriate medical doctor to obtain an opinion as to the relationship, if any, between any current liver disorder, to include an enlarged liver, and the Veteran's newly service-connected mononucleosis with Burkitt's lymphoma and Epstein Barr virus.  The claims file should be provided to the examiner in connection with the examination.  The examiner should conduct all indicated tests and studies.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or greater) that any current liver disorder was caused by the Veteran's service-connected mononucleosis with Burkitt's lymphoma and Epstein Barr virus?

b.  Is it at least as likely as not (50 percent probability or greater) that any current liver disorder was aggravated by her service-connected mononucleosis with Burkitt's lymphoma and Epstein Barr virus?

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found to be present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

In providing answers to the above questions, the examiner is also advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended relationship; less likely weighs against the claim.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.

2.  The RO/AMC should thereafter readjudicate the claim for service connection for a liver disorder as secondary to service-connected mononucleosis with Burkitt's lymphoma and Epstein Barr virus.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provide a supplemental statement of the case, and a reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


